Citation Nr: 0938911	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-13 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left elbow 
condition.

2.  Entitlement to service connection for residuals of 
removal of bones of the right hand.

3.  Entitlement to service connection for a bilateral hand 
condition, claimed as bilateral hand pigmentation.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for a scar of the right 
wrist.

6.  Entitlement to service connection for acid reflux disease 
(hereinafter "reflux").

7.  Entitlement to service connection for a bilateral vision 
condition.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 
1971.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision 
prepared by the Department of Veterans Affairs (VA) Cleveland 
Resource Center located in Cleveland, Ohio, for the 
Albuquerque, New Mexico, Regional Office (RO), which denied 
the benefits sought on appeal.

The Veteran presented testimony before the Board in December 
2008.  The transcript has been associated with the claims 
folder. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A left elbow condition, to include radiographic evidence 
of an old fracture of the medial olecranon, was not incurred 
during the Veteran's active military service. 

3.  Residuals of removal of bones of the right hand were not 
incurred during the Veteran's active military service nor did 
degenerative changes of the right wrist manifest in the year 
following separation from said service.

4.  A bilateral hand condition was not incurred during the 
Veteran's active military service nor did osteoarthritis of 
the bilateral hands manifest in the year following separation 
from said service.  The competent medical evidence of record 
does not contain any currently diagnosed bilateral 
pigmentation disorder of the hands.

5.  A scar of the right wrist was not incurred during the 
Veteran's active military service. 

6.  The competent medical evidence of record does not contain 
any currently diagnosed reflux.

7.  The competent medical evidence of record does not contain 
any currently diagnosed sleep apnea.

8.  The competent medical evidence of record does not contain 
any currently diagnosed fibromyalgia.

9.  A bilateral vision condition, variously diagnosed as 
myopia and presbyopia, is not a disease within the meaning of 
applicable legislation.  

10.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam era.

11.  Diabetes mellitus was not incurred during the Veteran's 
active military service or for years thereafter, and diabetes 
mellitus has not been related by competent medical evidence 
to any aspect of the Veteran's period of service.



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a left elbow condition have not been met.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for the establishment of service connection 
for residuals of removal of bones of the right hand have not 
been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  The criteria for the establishment of service connection 
for a bilateral hand condition, to include bilateral 
osteoarthritis and claimed as a pigmentation disorder, have 
not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309  (2009).

4.  The criteria for the establishment of service connection 
for a scar of the right wrist have not been met.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

5.  The criteria for the establishment of service connection 
for reflux have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

6.  The criteria for the establishment of service connection 
for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

7.  The criteria for the establishment of service connection 
for fibromyalgia have not been met.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

8.  The criteria for the establishment of service connection 
for a bilateral vision condition have not been met.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009); Sabonis v. Brown, 6 Vet. App. 426 (1994).

9.  The criteria for the establishment of service connection 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in August 2006.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.   This letter also contained notice 
regarding how VA determines an effective date and a 
disability rating pursuant to the Dingess decision.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and 
private medical records, and the transcript from the December 
2008 Board hearing.  The Veteran has not identified any other 
evidence which has not been obtained.  The Board notes the 
Veteran submitted private medical records from the Heart 
Hospital of New Mexico after the November 2008 supplemental 
statement of the case (SSOC) was issued.  The Veteran waived 
initial RO consideration of the newly submitted evidence and 
as such, remand for preparation of an SSOC is not necessary.   
38 C.F.R. § 20.1304(c).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 


II.  Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis and/or 
diabetes mellitus becomes manifest to a degree of at least 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

III. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



A.  Left Elbow Condition

The Veteran essentially contends that he is entitled to 
service connection for a left elbow condition.  Specifically, 
he asserts that popping of the left elbow is the result of 
lifting heavy boxes of ammunition during his active duty 
service.  BVA Transcript at 2-3.

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
that the appeal as to this issue will be denied.

As discussed below, a left elbow disability was not noted 
during service.  While radiographic reports dated years after 
service showed evidence of an old fracture along the medial 
olecranon, the weight of the competent medical evidence is 
against a finding that the condition is related to service. 

In this regard, upon the Veteran's April 1969 enlistment 
Report of Medical History, the Veteran reported a history of 
broken bones.  The treatment provider noted the Veteran 
fractured his left elbow seven years prior to service.  The 
examiner found no sequela.  The corresponding enlistment 
physical examination simply noted a scar of the left elbow. 

At this juncture, the Board finds that while there was a 
reported history of a prior left elbow fracture, at the time 
of enlistment there was no sequela of the fracture, and thus, 
the Veteran was considered to have been in sound condition 
when examined.  38 U.S.C.A. § 1111.  The Veteran does not 
contend that there was a pre-existing left elbow condition 
prior to service, which was aggravated therein, nor has there 
been any evidence of such.  Thus, the Board shall proceed 
with an adjudication of the claim on a direct causation 
basis.

The remainder of the Veteran's service treatment records were 
wholly devoid of complaints, treatment, or diagnoses of a 
left elbow condition.  The March 1971 separation examination 
again noted the history of a left elbow fracture as a child; 
however, the corresponding separation physical examination 
was again negative for a left elbow condition.  The Veteran 
was honorably discharged from service in 1971.

Post-service, VA outpatient and private treatment records are 
also devoid of complaints, treatment, or diagnoses of a left 
elbow condition.  Records from Dr. MS dated in September 2001 
note a prior history of open reduction and internal fixation 
of the left elbow.  A July 2006 radiographic report of the 
left elbow simply notes an old fracture along the medial 
olecranon and noted a history of blunt trauma.  There was no 
indication this was incurred during service either by the 
Veteran or the objective medical evidence.  

As noted above, the Veteran testified before the Board in 
December 2008.  He testified that his current symptoms of 
left elbow popping were the result of lifting ammunition 
boxes weighing 100 to 200 pounds.  There was no testimony as 
to a fracture during service.  BVA Transcript at 2-3.

In short, a left elbow injury was not shown during service as 
contended by the Veteran.  There is n evidence of any current 
functional impairment of the left elbow and the only evidence 
of any possible current left elbow condition is x-ray 
evidence of an old fracture along the medial olecranon which 
was not shown until 2006.  Although a history of blunt trauma 
was noted on that report in 2006, there was no indication of 
when that reported trauma took place and it was not noted to 
be during the Veteran's active service.  This represents a 
35-year evidentiary gap in this case between the Veteran's 
period of active service and the earliest radiographic 
findings in 2006.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

As a left elbow disability was not shown during service or 
for years thereafter, service connection can only be granted 
if there is some medical evidence linking the current 
condition to service.  Here, there is no such medical 
evidence. 

The Board has considered, but decided against, remanding this 
matter for a medical examination with opinion.  In so 
concluding, the Board notes that VA regulations provide that 
VA will assist the Veteran by providing a medical examination 
or obtaining a medical opinion based upon review of the 
evidence of record if VA determines that it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The 
regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because requirements in subsections (B) or (C) are not met 
with regard to the claim for service connection for a left 
elbow disability, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
The Board is cognizant that the Veteran maintains that he 
injured his left elbow in service and has had problems ever 
since, and that the Veteran is competent to report his 
symptoms of left elbow popping.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.   
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board 
can not give great weight and credibility to the Veteran's 
account in light of the following: absence of any 
contemporaneous medical evidence of an in service left elbow 
injury; the absence of any medical evidence of treatment of 
any left elbow condition after service until 2006 and the 
absence of any competent medical evidence relating a left 
elbow fracture to service.  

While the Veteran contends he has left elbow popping as a 
result of his period of military service, his statements do 
not constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


B-D.  Residuals of Removal of Bones of the Right Hand, 
Bilateral Hand Condition Claimed as Pigmentation, and Scar of 
the Right Wrist
 
The Veteran contends that he is entitled to service 
connection for residuals of removal of bones of the right 
hand, pigmentation of the bilateral hands, and a scar of the 
right wrist.  Specifically, the Veteran asserts that he fell 
on the ice in service, which crushed bones in the right hand 
and resulted in post-service surgery.  BVA Transcript at 5.   
The scar of the right wrist is said to be associated with the 
surgery.  BVA Transcript at 11.  With regard to the 
"pigmentation" of the bilateral hands, the Veteran has not 
set forth any specific incident as to service incurrence or 
current manifestations of problems with pigmentation, but 
instead maintains that his bones "pop" in his hands and his 
fingers twist as result of cold exposure in Korea.  BVA 
Transcript at 9.  For the sake of judicial economy, the Board 
shall discuss the claims together.

At the outset, the Board would note that the Veteran 
maintains that he was exposed to cold weather during his 
military service in Korea.  The Veteran served on active duty 
between 1969 and 1971 with service in Korea.  He has 
submitted no evidence of cold exposure nor is there any 
objective evidence to support this aspect of his claim.

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for removal of 
bones of the right hand, a bilateral hand condition, and scar 
of the right wrist is not warranted.  In this regard, the 
Veteran's service treatment records are devoid of complaints, 
treatment or diagnoses of any of the claimed conditions.  The 
March 1971 separation examination was similarly negative. 

Post-service, there has been no evidence of a bilateral hand 
pigmentation disorder, but there was radiographic evidence of 
bilateral polyarticular osteoarthritis of the hands in 
September 2001.  However, as the Veteran was discharged from 
service in 1971, these findings are clearly outside the one-
year presumptive period for arthritis.  38 C.F.R. §§  3.307, 
3.309.  

Records from Dr. MS dated in September 2003 contain 
radiographic evidence of a nondisplaced proximal fracture of 
the scaphoid.  There was no indication as to the date of 
occurrence.  An October 2003 radiographic report further 
showed degenerative changes of the radioscaphoid joint with 
narrowing and some distal pole calcification, which is also 
outside the one-year presumptive period for arthritis.  Id.  
It appears the Veteran underwent surgery in October 2003 to 
correct the defect and hence, the right wrist scar. 

In short, removal of the bones of the right hand, a bilateral 
hand condition, and a scar of the right wrist was not shown 
during service nor was it shown for years thereafter.  Id.  
Osteoarthritis was not shown in the hands until 30 years 
after the Veteran's separation from active military service 
and 32 years in the right wrist.  

There has been no evidence of a pigmentation disorder of the 
hands.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran currently 
has the disability for which benefits are being claimed.  
Such is not the case in the instant matter with regard to the 
claim for a bilateral hand pigmentation disorder.  38 C.F.R. 
§ 3.303. 
   
Looking at documented diagnoses in the claims file, there is 
a substantial  evidentiary gap in this case between the 
Veteran's period of active service ending in 1971 and the 
earliest objective medical evidence of osteoarthritis of the 
bilateral hands in 2001 and arthritis of the right wrist in 
2003.   See Maxson, supra.   The absence of evidence 
constitutes negative evidence against the claims because it 
tends to disprove that claimed conditions were the result of 
military service between 30 and 33 years earlier.  See 
Forshey, 12 Vet. App. at 74. 
   
As the claimed conditions was not shown during service or for 
years thereafter, service connection can only be granted if 
there is some medical evidence linking the current conditions 
to service.  Here, there is no such medical evidence. 

The Board has considered, but decided against, remanding 
these matters for a medical examination with opinion.  
Because the evidence does not establish that the Veteran 
suffered an event, injury, or disease in service or that 
residuals of removal of bones of the right hand, a bilateral 
hand condition (osteoarthritis), and a scar of the right 
wrist may be associated with such an event, injury, or 
disease in service, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claims 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. 
App. at 517.

The Board is cognizant that the Veteran maintains that he 
crushed the bones of this right hand in service and has had 
problems ever since resulting in surgery, and that the 
Veteran is competent to report his symptoms of bones 
"popping" in his hands.  See, e.g., Layno, supra.   
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.   See Rucker, 10 Vet. App. 
at 74.  The Board can not give great weight and credibility 
to the Veteran's account in light of the absence of any in 
service injury or disease of the bilateral hands or right 
wrist and that radiographic evidence of osteoarthritis of the 
bilateral hands and arthritis of the right wrist was not 
objectively demonstrated until 30 years after the Veteran's 
separation from service.  Moreover, there is no medical 
evidence relating these conditions to service.  

While the Veteran contends that his removal of bones of the 
right hand, a bilateral hand condition (pigmentation), and a 
scar of the right wrist are the result of his period of 
active military service, his statements do not constitute 
competent evidence of a medical nexus opinion.  The Veteran 
is not a medical professional and his statements as to 
etiology do not constitute competent medical evidence.  
Espiritu, 2 Vet. App. at 494-95.  The evidence is not in 
relative equipoise.  

Accordingly, as the preponderance of the evidence is against 
the claims for entitlement to service connection for 
residuals of removal of bones of the right hand, a bilateral 
hand condition claimed as pigmentation, and scar of the right 
wrist, the appeals must therefore be denied.  38 U.S.C.A. § 
5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-
57.   

E. - G. Reflux, Fibromyalgia, and Sleep Apnea

The Veteran essentially contends that he is entitled to 
service connection for reflux, fibromyalgia, and sleep apnea.  
The Veteran has not set forth any specific incident as to 
service incurrence for the fibromyalgia.  As for the reflux, 
the Veteran testified that it was probably not related to 
service, but simply due to eating spicy foods.  BVA 
Transcript at 11.  With regard to sleep apnea, the Veteran 
maintains it was the result of being away from home in the 
military.  BVA Transcript at 12.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for reflux, 
fibromyalgia, and sleep apnea are not warranted.  In this 
regard, the Veteran's service treatment records are devoid of 
complaints, treatment or diagnoses of any of the claimed 
conditions.

Post-service, VA outpatient treatment and private medical 
records are also negative for treatment or diagnoses of the 
claimed conditions.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1131; see Degmetich, 104 F. 3d at 1332.  
Evidence must show that the Veteran currently has the 
disabilities for which benefits are being claimed.  Such is 
not the case in the instant matter with regard to the claims 
for reflux, fibromyalgia, and sleep apnea.  38 C.F.R. 
§ 3.303. 

The Board has considered, but decided against, remanding 
these matters for a medical examination with opinion.  
Because the evidence does not establish that the Veteran 
suffered an event, injury, or disease in service or any 
current diagnosis of reflux, fibromyalgia, or sleep apnea 
which may be associated with such an event, injury, or 
disease in service, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claims 
in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.

While the Veteran is competent to report symptoms of reflux, 
body pain, and sleep disturbance, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence. 
See, e.g., Layno, supra; see also Rucker, 10 Vet. App. at 74.  
The Board can not give great weight and credibility to the 
Veteran's account in light of the absence of any of the 
claimed conditions in service or any current diagnoses.  

While the Veteran contends that he has reflux, sleep apnea, 
and fibromyalgia that have been present since service and 
related thereto, his statements do not constitute competent 
evidence of a medical diagnosis or nexus opinion.  The 
Veteran is not a medical professional and his statements as 
to diagnosis and etiology do not constitute competent medical 
evidence.  Espiritu, 2 Vet. App. at 494-95.  The evidence is 
not in relative equipoise.  

Accordingly, as the preponderance of the evidence is against 
the claims for entitlement to service connection for reflux, 
fibromyalgia, and sleep apnea, the appeals must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.   

H.  Bilateral Vision Condition

The Veteran contends that he is entitled to service 
connection for a bilateral vision condition, specifically 
difficulty focusing the right eye and dryness.  BVA 
Transcript at 12.  The Veteran has not set forth any specific 
incident as to service incurrence.

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for a bilateral 
vision condition is not warranted.  In this regard, the 
Veteran's April 1969 enlistment examination shows the Veteran 
had defective vision (myopia) and wore glasses.  His vision 
was 20/200 bilaterally corrected to 20/20 bilaterally.  His 
service treatment records are devoid of complaints, treatment 
or diagnoses of any bilateral vision condition.  The March 
1971 separation examination showed similarly defective 
vision.  His visual acuity remained 20/200 uncorrected 
bilaterally and improved at correction to 20/15 bilaterally.  
The examiner simply noted the Veteran wore glasses.

Post-service, the Veteran has not been diagnosed with a 
bilateral vision condition other than presbyopia in August 
2001 and January 2003, which is contained in medical records 
from Dr. MS.  According to Dorland's Illustrated  Medical 
Dictionary 1340 ( 28th Edition 1994), presbyopia is defined 
as hyperopia and impairment of vision due to advancing age or 
to old age.

Pursuant to 38 C.F.R. § 3.303(c), refractive error of the eye 
is not a disease or injury within the meaning of the 
applicable legislation and thus, not subject to service 
connection. 

For the reasons set forth above, the Board must find that 
there is no legal basis for granting the claim for a 
bilateral vision condition.  This case is one in which the 
law is dispositive of the issue.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

I.  Diabetes Mellitus

The Veteran essentially contends that he is entitled to 
service connection for diabetes mellitus.  The Veteran has 
not set forth any specific incident as to service incurrence 
and in fact, he testified before the Board in December 2008 
that he wasn't sure how it related to service.  BVA 
Transcript at 14.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for diabetes 
mellitus is not warranted.  

At the outset, the Board notes that diabetes mellitus is a 
disease associated with exposure to certain herbicide agents 
and will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  While the Veteran served during the 
Vietnam era, he did not serve in the Republic of Vietnam and 
thus, he is not presumed to have been exposed during his 
period of service to an herbicide agent.  38 U.S.C.A. § 
1116(f).   

However, service connection on a direct basis must be 
considered.  Here, diabetes mellitus was not diagnosed during 
service or at separation.  Service treatment records contain 
no complaints or findings indicative of diabetes mellitus.    
The first objective diagnosis of diabetes mellitus in the 
claims folder is in 2001, which is consistent with the 
Veteran's testimony before the Board that he was diagnosed 
approximately eight years prior to the hearing.  BVA 
Transcript at 13.  There was no indication that diabetes 
mellitus was related to service and it is clearly outside the 
one-year presumptive period for the chronic disease of 
diabetes mellitus.  38 C.F.R. §§  3.307(a), 3.309(a).   

Looking at documented diagnosis in the claims file, there is 
a 30-year evidentiary gap in this case between the Veteran's 
period of active service and the diagnosis of diabetes 
mellitus in 2001.  See Maxson, supra.  The absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove that diabetes mellitus was the 
result of military service 30 years earlier.  See Forshey, 12 
Vet. App. at 74. 

As the Veteran's diabetes mellitus was not shown during 
service or for years thereafter, service connection can only 
be granted if there is some medical evidence linking the 
current condition to service.  Here, there is no such medical 
evidence. 

The Board has considered, but decided against, remanding this 
matter for a medical examination with opinion.  Because the 
evidence does not establish that the Veteran suffered an 
event, injury, or disease in service or that diabetes 
mellitus may be associated with such an event, injury, or 
disease in service, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. 
App. at 517.

While the Veteran contends that diabetes mellitus has been 
present since his period of active military service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion.  The Veteran is not a 
medical professional and his statements as to etiology do not 
constitute competent medical evidence.  Espiritu, 2 Vet. App. 
at 494-95.  The evidence of record does not show diabetes 
mellitus during service or for years thereafter, nor does it 
show that the Veteran's current problems are related to 
service; the evidence is not in relative equipoise.  

Accordingly, as the preponderance of the evidence is against 
the claim for entitlement to service connection for diabetes 
mellitus, the appeal must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57 .   




ORDER

Entitlement to service connection for a left elbow condition 
is denied.

Entitlement to service connection for residuals of removal of 
bones of the right hand is denied.

Entitlement to service connection for a bilateral hand 
condition, claimed as bilateral  hand pigmentation, is 
denied.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for a scar of the right 
wrist is denied.

Entitlement to service connection for reflux is denied.

Entitlement to service connection for a bilateral vision 
condition is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for diabetes mellitus is 
denied.


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


